                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


FORTRESS IRON L.P.,

                         Plaintiff,                                            8:18CV76

         vs.
                                                                                ORDER
FAIRWAY BUILDING PRODUCTS, LLC,
SUMMIT IMEX, INC., and MICHAEL GREGORY,

                         Defendants.


        This matter is before the court on defendant Michael Gregory’s motion to dismiss, Filing No.

71, and plaintiff’s stipulation for dismissal, Filing No. 75. Fortress Iron L.P., Fairway Building Products,

LLC,Summit Imex, Inc., and Michael Gregory collectively stipulate to the dismissal of defendant

Michael Gregory.

        IT IS ORDERED THAT:

        1. The plaintiff’s stipulation for dismissal, Filing No. 75, is granted. The complaint

and any claims asserted against Michael Gregory are dismissed without prejudice and each party will

bear its own costs, fees, and expenses;

        2. The claims against Summit Imex, Inc. and Fairway Building Products, LLC.

shall proceed; and

        3. Defendant Michael Gregory’s motion to dismiss, Filing No. 71, is denied as

moot.



        Dated this 7th day of November, 2018.



                                                          BY THE COURT:

                                                          s/ Joseph F. Bataillon
                                                          Senior United States District Judge
